DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DIANE S. DEMOS and
                       JAMES P. DEMOS, P.A.,
                            Appellants,

                                    v.

                      JAMES M. HOFFER and
                   CHANSOPHONNAIR O. HOFFER,
                           Appellees.

                              No. 4D16-3950

                          [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE 13-
019285 (18).

  Oscar Syger of Law Offices of Oscar Syger, P.A., Pembroke Pines, for
appellants.

  Christopher D. Hale of Christopher D. Hale, P.A, Fort Lauderdale, for
appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.